Matter of Natiz J. (Maria R.) (2020 NY Slip Op 04071)





Matter of Natiz J. (Maria R.)


2020 NY Slip Op 04071


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


656 CAF 19-00357

[*1]IN THE MATTER OF NATIZ J. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; MARIA R., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
DEANA D. GATTARI, ROME, FOR PETITIONER-RESPONDENT. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered February 4, 2019 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent had abused the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court